UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2017 Date of reporting period :	June 1, 2016 — May 31, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Mortgage Opportunities Fund Annual report 5 | 31 | 17 Message from the Trustees 1 Interview with your fund’s portfolio manager 3 Your fund’s performance 7 Your fund’s expenses 8 Terms and definitions 10 Other information for shareholders 11 Important notice regarding Putnam’s privacy policy 12 Financial statements 13 Federal tax information 42 About the Trustees 43 Officers 44 Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention in the financial and housing markets, and factors related to a specific issuer, industry, geography (such as a region of the United States), or sector (such as the housing or real estate markets). These factors may also lead to periods of high volatility and reduced liquidity in the relevant markets. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Default risk is generally higher for non-qualified mortgages. Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Mortgage and asset-backed securities are subject to prepayment risk and the risk that they may increase in value less than other bonds when interest rates decline and decline in value more than other bonds when interest rates rise. The fund’s investments in mortgage-backed securities and asset-backed securities, and in certain other securities and derivatives, may be or become illiquid. The fund’s concentration in an industry group comprising privately issued mortgage-backed securities and mortgage-backed securities issued or guaranteed by the U.S. government or its agencies or instrumentalities may make the fund’s net asset value more susceptible to economic, market, political, and other developments affecting the housing or real estate markets. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Our use of short selling may result in losses if the securities appreciate in value. You can lose money by investing in the fund. Message from the Trustees July 14, 2017 Dear Fellow Shareholder: An impressive level of investor optimism has helped to fuel financial markets through the first half of 2017, and global stock and bond markets have generally fared well. At the same time, however, a number of macroeconomic and political risks around the world could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and speak regularly with your financial advisor. In the following pages, you will find an overview of your funds performance for the reporting period as well as an outlook for the coming months. We would like to take this opportunity to announce some changes to your funds Board of Trustees. First, we are pleased to welcome the arrival of Catharine Bond Hill and Manoj P. Singh, who bring extensive professional and directorship experience to their new roles as Putnam Trustees. In addition, we would like to extend our appreciation and best wishes to Robert J. Darretta, John A. Hill, and W. Thomas Stephens, who retired from the Board, effective June 30, 2017. We are grateful for their years of work on behalf of you and your fellow shareholders, and we wish them well in their future endeavors. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Class I shares have no initial sales charge or CDSC. Performance of class I shares assumes reinvestment of distributions and does not account for taxes. See below and pages 7–8 for additional performance information. For the periods, the fund had expense limitations, without which returns would have been lower. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 5/31/17. See above and pages 7–8 for additional fund performance information. Index descriptions can be found on page 10. 2 Mortgage Opportunities Fund Michael V. Salm Portfolio Manager Mike is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Mike joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Mike, your fund’s portfolio managers are Brett S. Kozlowski, CFA, and Jatin Misra, Ph.D., CFA. Mike, how would you summarize the fund’s investment philosophy and process? In our view, securitized mortgage sectors offer fundamentally different risk-adjusted return opportunities, and this is where the fund focuses. Specifically, we are seeking attractive investment opportunities primarily in agency collateralized mortgage obligations [CMOs], commercial mortgage-backed securities [CMBS], and residential mortgage-backed securities [RMBS]. Additionally, we expect to use various types of derivatives, as well as agency pass-throughs, to hedge interest-rate risk and undesired risks within our CMO holdings. We will also use derivatives for non-hedging purposes, such as gaining or adjusting our exposure to mortgage-backed investments. Regarding interest-rate risk, we expect to keep the portfolio’s duration near zero, meaning we will seek to minimize interest-rate risk while pursuing return opportunities in securitized bonds. What factors had the biggest influence on the fund’s performance for the 12 - month reporting period ended May31, 2017? In general, the market environment was favorable for our strategy, both in terms of economic growth and investor sentiment. Market participants continued to demand higher-yielding securities amid a generally supportive fundamental backdrop. The fund’s zero duration target helped it avoid the impact of rising interest rates, especially right after the U.S. presidential election. Moreover, we invested in areas of the market that benefited from increasing demand, most notably, agency credit risk-transfer securities [CRTs]. Mortgage Opportunities Fund3 Allocations are shown as a percentage of the fund’s net assets as of 5/31/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value (non-cash investments) of certain derivatives (the economic value for purposes of calculating periodic payment obligations), including to-be-announced (TBA) commitments, if any, in addition to the market value of securities. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of the fund’s net assets as of 5/31/17. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. 4 Mortgage Opportunities Fund The fund handily outpaced its benchmark, as well as the average return for its Lipper peer group, during the period. Which holdings fueled performance? Agency CRTs, which are part of our RMBS holdings, were the top overall contributor for the period. A combination of improving liquidity, relatively high yields, high-quality collateral, and rising prices for residential real estate continued to attract investors to this growing market. Furthermore, an increasing number of institutional investment managers are embracing CRTs as an easier way to access the mortgage market. Also, CRTs received a rating from the National Association of Insurance Commissioners, which allows insurance companies to begin investing in the sector. Elsewhere within RMBS, holdings of pay-option adjustable-rate mortgage-backed securities also contributed. These positions benefited from the generally favorable risk environment during the period, as well as the fact that there was no new supply of these bonds coming to market. Our holdings of mezzanine CMBS provided a further notable boost to performance. We held mostly cash bonds, but we also increased the fund’s exposure to the BBB-rated tranche within the 2012 CMBX index following a February2017 selloff. In February, headlines concerning retail store closures prompted some investors to express a bearish view on certain parts of the CMBS market due to the sector’s exposure to retail properties. Although we agree that retailers face challenges amid evolving shopper preferences and a shift from traditional brick-and-mortar to online commerce, we believe the CMBS held by the fund have enough credit protection to withstand the changes that are occurring in retail. Moreover, the mezzanine CMBS we invested in overcame this headwind due to strong demand based on attractive valuations and solid overall credit fundamentals. How did mortgage prepayment strategies affect results during the period? Our prepayment strategies, which we implemented with securities such as agency interest-only CMOs [IO CMOs], were a further contributor. Rising interest rates in 2016 provided a tailwind for these holdings, helping to keep mortgage prepayment speeds below market expectations. Additionally, mortgage refinancing continued to be hampered by stringent bank lending standards. IO CMOs continued to perform well in 2017, even after rates declined. Intermediate- and long-term U.S. Treasury yields were largely range-bound from mid-December through the end of the period. This relative stability in rates proved to be a supportive backdrop for IO CMO performance. Which strategies weren’t as productive this period? A slightly short mortgage basis position, which was a byproduct of our IO CMO investment activity, detracted, as the Fannie Mae current coupon spread over swaps modestly tightened. How did you use derivatives during the period? We used total return swaps to gain exposure to CMBS via CMBX, an index that provides access to baskets of CMBS from specific years. Additionally, we used credit default swaps to hedge overall credit and market risk, and to gain exposure to specific market sectors. As of period - end, where were you finding value? The majority of the fund’s risk exposure was in mezzanine CMBS, where we continued to find value. In our view, concerns about regional malls appear to be largely priced in to the CMBS market. We increased the fund’s allocation to IO CMOs structured from reverse mortgages. Although these holdings contributed only modestly to performance for the 12-month reporting period, we continue to like the stable prepayment profile and attractive spreads offered by reverse mortgage IO CMOs. Furthermore, we think issuance of these securities may continue to grow if an increasing number of baby boomers take out reverse mortgages on their residences. We continue to like agency CRTs on a fundamental basis, but have become more cautious from a valuation perspective. We are focusing on opportunities among securities that have a few years of seasoning rather than newly issued CRTs, as we think this area of the market offers a more favorable overall risk/reward profile. Mike, thanks for your time and for bringing us up to date. Mortgage Opportunities Fund 5 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. 6 Mortgage Opportunities Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2017, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Institutional Investors section at putnam.com or call Putnam at 1-800-255-1581. See the Terms and definitions section in this report for the definition of the share class offered by your fund. Fund performance Total return for periods ended 5/31/17 Life of fund Annual average 1 year Class I (4/7/15) Net asset value 7.25% 3.31% 9.67% Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will vary, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Class I shares have no initial sales charge or CDSC. For the most recent month-end performance, please visit putnam.com. For the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 5/31/17 Life of fund Annual average 1 year BofA Merrill Lynch U.S. Treasury Bill Index 0.65% 0.30% 0.45% Lipper U.S. Mortgage Funds category average * 3.59 1.65 2.02 Index and Lipper results should be compared with fund performance at net asset value. * Over the 1-year and life-of-fund periods ended 5/31/17, there were 118 and 110 funds, respectively, in this Lipper category. Past performance does not indicate future results. Class I shares have no initial sales charge or CDSC. Fund price and distribution information For the 12-month period ended 5/31/17 Distributions Class I Number 1 Income $0.285 Capital gains — Total Share value Net asset value 5/31/16 $9.46 5/31/17 10.08 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Mortgage Opportunities Fund 7 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/17 Life of fund Annual average 1 year Class I (4/7/15) Net asset value 7.57% 3.32% 10.35% See the discussion following the fund performance table on page 7 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class I Net expenses for the fiscal year ended 5/31/16 * 0.48% Total annual operating expenses for the fiscal year ended 5/31/16 2.12% Annualized expense ratio for the six-month period ended 5/31/17 † 0.54% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit certain fund expenses through 9/30/18. † Expense ratios are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from 12/1/16 to 5/31/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class I Expenses paid per $1,000 *† $2.75‡ Ending value (after expenses) $1,042.70 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/17. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. ‡ Effective April 1, 2017, Putnam Management contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through September 30, 2018, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.47% of the fund’s average net assets. If this change was in effect at the beginning of the most recent fiscal half year, the Expenses paid per $1,000 would have been $2.39. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 5/31/17, use the following calculation method. To find the value of your investment on 12/1/16, call Putnam at 1-800-225-1581. 8 Mortgage Opportunities Fund Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class I Expenses paid per $1,000 *† $2.72‡ Ending value (after expenses) $1,022.24 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/17. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. ‡ Effective April 1, 2017, Putnam Management contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through September 30, 2018, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.47% of the fund’s average net assets. If this change was in effect at the beginning of the most recent fiscal half year, the Expenses paid per $1,000 would have been $2.37. Mortgage Opportunities Fund9 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of the fund’s shares by the number of outstanding fund shares. Share class Class I shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to institutional clients and other investors who meet minimum investment requirements. Fixed-income terms Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. • Agency credit-risk transfer security (CRT) is backed by a reference pool of agency mortgages. Unlike regular agency pass-throughs, the principal invested in CRT is not backed by Fannie Mae or Freddie Mac. To compensate investors for this risk, CRT offers a higher yield than conventional pass-through securities. Similar to CMBS, CRT is structured into various tranches offering different levels of risk and yield based on the underlying reference pool. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar-denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Merrill Lynch, Pierce, Fenner & Smith Incorporated (“BofAML”), used with permission. BofAML permits use of the BofAML indices and related data on an “as is” basis, makes no warranties regarding same, does not guarantee the suitability, quality, accuracy, timeliness, and/or completeness of the BofAML indices or any data included in, related to, or derived therefrom, assumes no liability in connection with the use of the foregoing, and does not sponsor, endorse, or recommend Putnam Investments, or any of its products or services. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 10Mortgage Opportunities Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2017, Putnam employees had approximately $497,000,000 and the Trustees had approximately $140,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Mortgage Opportunities Fund 11 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 12 Mortgage Opportunities Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the three most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Mortgage Opportunities Fund 13 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Mortgage Opportunities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Mortgage Opportunities Fund (the “Fund”) as of May 31, 2017, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of May 31, 2017 bycorrespondence with the custodianand brokers; when replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts July 14, 2017 14 Mortgage Opportunities Fund The fund’s portfolio 5/31/17 Principal MORTGAGE-BACKED SECURITIES (61.8%)* amount Value Agency collateralized mortgage obligations (30.4%) Federal Home Loan Mortgage Corporation IFB Ser. 3829, Class AS, IO, 5.961%, 3/15/41 $312,943 $58,787 IFB Ser. 4074, Class KS, IO, 5.711%, 2/15/41 175,292 28,485 IFB Ser. 4076, Class MS, IO, 5.711%, 7/15/40 1,451,748 212,770 IFB Ser. 4421, Class PS, IO, 5.191%, 2/15/44 185,874 23,234 IFB Ser. 4073, Class AS, IO, 5.061%, 8/15/38 137,864 13,510 Ser. 4601, Class PI, IO, 4.50%, 12/15/45 544,674 90,852 Ser. 4568, Class MI, IO, 4.00%, 4/15/46 120,791 18,119 Ser. 4530, Class TI, IO, 4.00%, 11/15/45 465,487 76,759 Ser. 4500, Class GI, IO, 4.00%, 8/15/45 118,336 21,495 Ser. 4462, IO, 4.00%, 4/15/45 180,902 34,936 Ser. 4462, Class PI, IO, 4.00%, 4/15/45 184,383 28,616 Ser. 4425, IO, 4.00%, 1/15/45 169,743 29,956 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 96,828 18,494 Ser. 4389, Class IA, IO, 4.00%, 9/15/44 119,080 18,255 Ser. 4355, Class DI, IO, 4.00%, 3/15/44 102,721 11,320 Ser. 4299, Class JI, IO, 4.00%, 7/15/43 703,888 99,424 Ser. 4386, Class LI, IO, 4.00%, 2/15/43 165,711 20,777 Ser. 4121, Class MI, IO, 4.00%, 10/15/42 190,547 36,442 Ser. 4000, Class LI, IO, 4.00%, 2/15/42 181,270 25,895 Ser. 4015, Class GI, IO, 4.00%, 3/15/27 433,450 48,490 Ser. 4604, Class QI, IO, 3.50%, 7/15/46 432,765 70,156 Ser. 4591, Class QI, IO, 3.50%, 4/15/46 283,505 43,566 Ser. 4580, Class ID, IO, 3.50%, 8/15/45 196,431 30,368 Ser. 4501, Class BI, IO, 3.50%, 10/15/43 111,812 15,045 Ser. 4531, Class PI, IO, 3.50%, 5/15/43 183,699 25,571 Ser. 4663, Class KI, IO, 3.50%, 11/15/42 1,054,745 125,494 Ser. 4663, Class TI, IO, 3.50%, 10/15/42 805,445 87,842 Ser. 4182, Class PI, IO, 3.00%, 12/15/41 1,231,021 97,989 Ser. 4206, Class IP, IO, 3.00%, 12/15/41 198,635 18,951 Ser. 4510, Class HI, IO, 3.00%, 3/15/40 988,523 79,972 Ser. 4666, Class AI, IO, 3.00%, 9/15/35 440,206 29,466 Federal National Mortgage Association IFB Ser. 11-4, Class CS, 10.853%, 5/25/40 30,186 35,126 Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 156,602 36,763 Ser. 11-59, Class BI, IO, 6.00%, 8/25/40 208,636 18,562 IFB Ser. 12-58, Class SM, IO, 5.476%, 6/25/42 299,939 51,651 IFB Ser. 10-35, Class SG, IO, 5.376%, 4/25/40 382,611 76,522 IFB Ser. 13-41, Class SP, IO, 5.176%, 6/25/40 216,111 23,351 IFB Ser. 12-86, Class CS, IO, 5.076%, 4/25/39 184,008 17,704 Ser. 16-104, Class NI, IO, 5.00%, 4/25/38 355,995 15,130 IFB Ser. 12-68, Class BS, IO, 4.976%, 7/25/42 104,101 18,083 IFB Ser. 10-140, Class GS, IO, 4.976%, 7/25/39 204,060 20,959 Ser. 17-2, Class KI, IO, 4.00%, 2/25/47 786,705 137,705 Ser. 17-15, Class LI, IO, 4.00%, 6/25/46 129,794 19,469 Ser. 16-24, Class CI, IO, 4.00%, 2/25/46 88,744 12,930 Ser. 14-95, Class TI, IO, 4.00%, 5/25/39 351,320 31,232 Ser. 16-70, Class QI, IO, 3.50%, 10/25/46 469,400 73,287 Ser. 13-40, Class YI, IO, 3.50%, 6/25/42 295,617 40,301 Ser. 12-90, Class EI, IO, 3.50%, 2/25/39 246,757 23,442 Ser. 11-98, Class AI, IO, 3.50%, 11/25/37 416,244 25,316 Ser. 16-50, Class PI, IO, 3.00%, 8/25/46 178,051 26,423 Ser. 13-6, Class JI, IO, 3.00%, 2/25/43 152,172 16,786 Ser. 13-35, Class PI, IO, 3.00%, 2/25/42 610,380 48,586 Ser. 13-27, Class PI, IO, 3.00%, 12/25/41 1,246,522 98,351 Ser. 12-147, Class AI, IO, 3.00%, 10/25/27 389,038 35,500 Mortgage Opportunities Fund 15 Principal MORTGAGE-BACKED SECURITIES (61.8%)* cont. amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 16-75, Class LI, IO, 6.00%, 1/20/40 $104,323 $24,255 IFB Ser. 13-182, Class SP, IO, 5.69%, 12/20/43 213,809 40,465 IFB Ser. 11-156, Class SK, IO, 5.59%, 4/20/38 95,396 20,629 IFB Ser. 10-50, Class QS, IO, 5.54%, 12/20/38 391,818 28,897 IFB Ser. 10-3, Class MS, IO, 5.54%, 11/20/38 637,609 39,723 IFB Ser. 10-62, Class SD, IO, 5.48%, 5/20/40 128,867 22,775 IFB Ser. 16-77, Class SL, IO, 5.14%, 3/20/43 1,461,527 183,947 IFB Ser. 16-77, Class SC, IO, 5.09%, 10/20/45 89,373 17,137 IFB Ser. 14-60, Class SE, IO, 5.09%, 4/20/44 125,785 20,151 IFB Ser. 13-182, Class SY, IO, 5.09%, 12/20/43 67,417 13,591 Ser. 17-38, Class DI, IO, 5.00%, 3/16/47 443,289 91,863 Ser. 17-5, IO, 5.00%, 1/20/47 235,912 48,150 Ser. 15-35, Class AI, IO, 5.00%, 3/16/45 223,243 46,044 Ser. 14-182, Class KI, IO, 5.00%, 10/20/44 74,182 14,897 Ser. 14-133, Class IP, IO, 5.00%, 9/16/44 71,167 14,798 Ser. 14-69, Class IG, IO, 5.00%, 9/20/43 489,982 90,589 Ser. 16-154, Class AI, IO, 5.00%, 2/20/41 276,773 20,168 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 50,966 10,658 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 234,574 49,346 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 33,305 6,904 Ser. 16-154, Class IB, IO, 5.00%, 11/20/39 224,086 45,791 Ser. 15-105, Class LI, IO, 5.00%, 10/20/39 179,910 37,324 Ser. 15-79, Class GI, IO, 5.00%, 10/20/39 314,581 65,532 IFB Ser. 11-22, Class PS, IO, 4.99%, 7/20/40 299,408 30,360 IFB Ser. 10-134, Class ES, IO, 4.99%, 11/20/39 777,700 78,499 IFB Ser. 16-167, Class SB, IO, 4.99%, 4/20/38 396,195 22,473 Ser. 16-37, Class IW, IO, 4.50%, 2/20/46 405,145 84,574 Ser. 16-104, Class GI, IO, 4.50%, 1/20/46 218,109 28,950 Ser. 16-49, IO, 4.50%, 11/16/45 183,282 38,354 Ser. 15-80, Class IA, IO, 4.50%, 6/20/45 129,384 25,220 Ser. 16-129, Class PI, IO, 4.50%, 6/20/45 451,401 92,046 Ser. 15-167, Class BI, IO, 4.50%, 4/16/45 230,847 51,391 Ser. 14-100, Class LI, IO, 4.50%, 10/16/43 171,462 27,736 Ser. 13-34, Class HI, IO, 4.50%, 3/20/43 159,797 30,116 Ser. 12-129, IO, 4.50%, 11/16/42 297,145 68,192 Ser. 12-91, Class IN, IO, 4.50%, 5/20/42 152,133 28,236 Ser. 10-35, Class DI, IO, 4.50%, 3/20/40 144,896 28,397 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 107,511 21,365 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 47,509 9,356 Ser. 17-11, Class PI, IO, 4.00%, 12/20/46 158,566 22,794 Ser. 16-69, IO, 4.00%, 5/20/46 195,847 31,114 Ser. 15-186, Class AI, IO, 4.00%, 12/20/45 184,272 31,088 Ser. 15-149, Class KI, IO, 4.00%, 10/20/45 126,941 21,709 Ser. 15-106, Class CI, IO, 4.00%, 5/20/45 455,996 70,729 Ser. 15-64, Class IG, IO, 4.00%, 5/20/45 91,029 18,209 Ser. 15-50, IO, 4.00%, 4/20/45 103,912 15,635 Ser. 15-60, Class IP, IO, 4.00%, 4/20/45 313,880 55,732 Ser. 15-60, Class PI, IO, 4.00%, 4/20/45 347,603 66,696 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 330,816 70,843 Ser. 15-187, Class JI, IO, 4.00%, 3/20/45 182,492 30,171 Ser. 15-89, Class IP, IO, 4.00%, 2/20/45 187,173 27,921 Ser. 17-17, Class EI, IO, 4.00%, 9/20/44 989,176 119,938 Ser. 15-40, Class KI, IO, 4.00%, 7/20/44 101,351 18,168 Ser. 17-63, Class PI, IO, 4.00%, 12/20/43 814,919 144,407 Ser. 15-144, Class IA, IO, 4.00%, 1/16/43 588,100 87,894 Ser. 12-122, Class PI, IO, 4.00%, 4/20/42 143,572 21,623 Ser. 15-162, Class BI, IO, 4.00%, 11/20/40 634,882 99,327 Ser. 14-115, Class EI, IO, 4.00%, 6/20/38 211,357 13,753 16 Mortgage Opportunities Fund Principal MORTGAGE-BACKED SECURITIES (61.8%)* cont. amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 16-156, Class PI, IO, 3.50%, 11/20/46 $174,253 $21,342 Ser. 16-111, Class IP, IO, 3.50%, 8/20/46 355,748 43,381 Ser. 15-111, Class IJ, IO, 3.50%, 8/20/45 694,285 96,714 Ser. 16-83, Class PI, IO, 3.50%, 6/20/45 282,382 45,649 Ser. 15-64, Class PI, IO, 3.50%, 5/20/45 100,547 14,493 Ser. 15-52, Class IK, IO, 3.50%, 4/20/45 559,191 87,284 Ser. 15-20, Class PI, IO, 3.50%, 2/20/45 85,824 14,619 Ser. 17-17, Class DI, IO, 3.50%, 9/20/43 203,855 26,654 Ser. 15-168, Class IG, IO, 3.50%, 3/20/43 139,119 20,773 Ser. 13-100, Class MI, IO, 3.50%, 2/20/43 142,963 19,221 Ser. 13-14, IO, 3.50%, 12/20/42 223,531 30,324 Ser. 12-104, Class QI, IO, 3.50%, 4/20/42 91,119 20,666 Ser. 12-51, Class GI, IO, 3.50%, 7/20/40 256,890 31,148 Ser. 13-6, Class AI, IO, 3.50%, 8/20/39 270,802 38,928 Ser. 15-134, Class LI, IO, 3.50%, 5/20/39 867,264 96,483 Ser. 15-82, Class GI, IO, 3.50%, 12/20/38 120,066 10,811 Ser. 14-139, Class NI, IO, 3.50%, 8/20/28 1,477,905 122,577 Ser. 14-44, Class IA, IO, 3.50%, 5/20/28 258,191 27,150 Ser. 13-23, Class IK, IO, 3.00%, 9/20/37 135,826 14,208 Ser. 16-H23, Class NI, IO, 2.542%, 10/20/66 432,362 58,844 Ser. 15-H10, Class HI, IO, 2.426%, 4/20/65 355,179 35,589 Ser. 17-H08, Class DI, IO, 2.383%, 2/20/67 167,093 26,630 Ser. 17-H03, Class EI, IO, 2.375%, 1/20/67 349,713 54,861 FRB Ser. 16-H16, Class DI, IO, 2.321%, 6/20/66 367,328 46,146 Ser. 10-H22, Class CI, IO, 2.318%, 10/20/60 859,761 63,407 Ser. 16-H14, Class AI, IO, 2.282%, 6/20/66 219,018 25,888 Ser. 17-H06, Class BI, IO, 2.277%, 2/20/67 504,646 67,724 Ser. 15-H25, Class CI, IO, 2.271%, 10/20/65 157,874 16,829 Ser. 15-H26, Class DI, IO, 2.232%, 10/20/65 159,000 17,188 Ser. 16-H06, Class AI, IO, 2.229%, 2/20/66 552,122 52,341 Ser. 15-H03, Class DI, IO, 2.205%, 1/20/65 517,013 49,530 Ser. 17-H03, Class DI, IO, 2.202%, 12/20/66 654,936 92,100 Ser. 17-H08, Class NI, IO, 2.186%, 3/20/67 932,164 120,156 FRB Ser. 15-H16, Class XI, IO, 2.185%, 7/20/65 104,822 11,845 Ser. 15-H13, Class AI, IO, 2.182%, 6/20/65 589,938 62,312 Ser. 15-H25, Class BI, IO, 2.147%, 10/20/65 255,374 27,095 Ser. 15-H20, Class CI, IO, 2.114%, 8/20/65 177,622 20,111 Ser. 17-H11, Class NI, IO, 2.105%, 5/20/67 2,931,109 403,321 Ser. 16-H24, IO, 2.092%, 9/20/66 586,029 69,957 Ser. 15-H04, Class AI, IO, 2.091%, 12/20/64 1,091,143 94,793 Ser. 16-H02, Class HI, IO, 2.089%, 1/20/66 454,055 42,500 Ser. 16-H11, Class HI, IO, 2.082%, 1/20/66 307,973 33,492 Ser. 16-H04, Class KI, IO, 2.074%, 2/20/66 136,490 11,346 Ser. 16-H06, Class HI, IO, 2.06%, 2/20/66 189,192 18,238 Ser. 15-H24, Class HI, IO, 2.034%, 9/20/65 361,955 29,282 Ser. 14-H21, Class AI, IO, 1.908%, 10/20/64 341,210 31,425 Ser. 15-H15, Class JI, IO, 1.895%, 6/20/65 306,518 32,430 Ser. 17-H11, Class DI, IO, 1.848%, 5/1/47 593,000 67,083 Ser. 17-H09, Class HI, IO, 1.823%, 3/20/67 1,376,131 171,328 Ser. 15-H25, Class EI, IO, 1.797%, 10/20/65 205,998 19,158 Ser. 15-H23, Class DI, IO, 1.79%, 9/20/65 199,780 19,583 Ser. 15-H20, Class AI, IO, 1.784%, 8/20/65 176,265 16,992 Ser. 15-H18, Class IA, IO, 1.778%, 6/20/65 256,570 20,115 Ser. 17-H09, IO, 1.774%, 4/20/67 855,414 93,839 Ser. 16-H18, Class QI, IO, 1.766%, 6/20/66 126,247 16,463 Ser. 15-H10, Class CI, IO, 1.758%, 4/20/65 183,826 18,125 Ser. 15-H26, Class GI, IO, 1.742%, 10/20/65 101,293 9,815 Ser. 17-H06, Class DI, IO, 1.718%, 2/20/67 1,485,452 143,495 Mortgage Opportunities Fund 17 Principal MORTGAGE-BACKED SECURITIES (61.8%)* cont. amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 17-H10, Class MI, IO, 1.714%, 4/20/67 $3,476,026 $356,293 Ser. 17-H09, Class DI, IO, 1.70%, 3/20/67 729,477 77,390 Ser. 15-H23, Class BI, IO, 1.678%, 9/20/65 124,802 11,270 Ser. 15-H26, Class EI, IO, 1.67%, 10/20/65 401,100 37,744 Ser. 15-H09, Class BI, IO, 1.641%, 3/20/65 78,545 6,951 Ser. 14-H25, Class BI, IO, 1.636%, 12/20/64 337,261 29,915 Ser. 16-H12, Class AI, IO, 1.612%, 7/20/65 658,240 57,015 Ser. 13-H14, Class XI, IO, 1.602%, 3/20/63 467,315 29,861 Ser. 15-H25, Class AI, IO, 1.565%, 9/20/65 452,949 36,644 Ser. 15-H24, Class BI, IO, 1.564%, 8/20/65 590,043 36,996 Ser. 15-H22, Class EI, IO, 1.563%, 8/20/65 360,916 23,676 Ser. 14-H13, Class BI, IO, 1.546%, 5/20/64 380,394 25,914 Ser. 17-H03, Class HI, IO, 1.544%, 1/20/67 753,155 65,901 Ser. 15-H14, Class BI, IO, 1.538%, 5/20/65 583,520 35,945 Ser. 17-H06, Class EI, 1.525%, 2/20/67 282,613 21,684 FRB Ser. 12-H23, Class WI, IO, 1.521%, 10/20/62 1,079,112 61,833 Ser. 14-H23, Class BI, IO, 1.519%, 11/20/64 110,631 9,713 Ser. 16-H25, Class GI, IO, 1.462%, 11/20/66 1,240,821 78,296 Ser. 14-H08, Class CI, IO, 1.443%, 3/20/64 227,369 15,165 Ser. 13-H24, Class AI, IO, 1.442%, 9/20/63 820,022 48,217 Ser. 14-H06, Class BI, IO, 1.431%, 2/20/64 332,876 20,638 Ser. 10-H19, Class BI, IO, 1.413%, 8/20/60 566,392 40,214 Ser. 14-H08, Class BI, IO, 1.411%, 4/20/64 266,322 22,970 Ser. 10-H20, Class IF, IO, 1.401%, 10/20/60 742,371 46,862 Ser. 14-H09, Class AI, IO, 1.39%, 1/20/64 262,754 15,929 Ser. 16-H08, Class GI, IO, 1.382%, 4/20/66 321,232 21,169 Ser. 12-H06, Class AI, IO, 1.313%, 1/20/62 1,198,609 65,924 Ser. 11-H08, Class GI, IO, 1.209%, 3/20/61 396,963 19,531 FRB Ser. 11-H07, Class FI, IO, 1.186%, 2/20/61 852,931 34,629 Ser. 12-H10, Class AI, IO, 1.171%, 12/20/61 1,442,742 69,432 Ser. 15-H26, Class CI, IO, 0.53%, 8/20/65 567,874 9,938 Commercial mortgage-backed securities (13.1%) Banc of America Commercial Mortgage Trust Ser. 08-1, Class AJ, 6.283%, 2/10/51 100,000 100,500 Ser. 06-4, Class AJ, 5.695%, 7/10/46 17,201 17,167 FRB Ser. 07-3, Class AJ, 5.481%, 6/10/49 52,761 52,761 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.536%, 1/12/45 33,000 32,046 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class F, 5.25%, 12/15/47 100,000 90,380 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.994%, 3/15/49 9,006 8,958 FRB Ser. 06-C4, Class C, 5.994%, 3/15/49 45,000 45,113 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC17, Class D, 5.104%, 11/10/46 100,000 95,157 FRB Ser. 14-GC21, Class D, 4.835%, 5/10/47 148,000 126,629 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.868%, 5/15/46 100,000 99,870 Ser. 07-C2, Class AJFX, 5.568%, 4/15/47 36,767 36,844 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377%, 12/10/46 64,666 64,990 COMM Mortgage Trust 144A FRB Ser. 14-CR18, Class D, 4.736%, 7/15/47 210,000 185,703 Ser. 14-CR18, Class E, 3.60%, 7/15/47 100,000 61,770 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AJ, 6.302%, 2/15/41 100,000 94,500 GS Mortgage Securities Trust FRB Ser. 13-GC12, Class C, 4.179%, 6/10/46 42,000 41,240 GS Mortgage Securities Trust 144A FRB Ser. 11-GC5, Class D, 5.399%, 8/10/44 203,000 194,753 FRB Ser. 13-GC16, Class D, 5.32%, 11/10/46 62,000 59,121 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C12, Class D, 4.086%, 7/15/45 17,000 15,043 18 Mortgage Opportunities Fund Principal MORTGAGE-BACKED SECURITIES (61.8%)* cont. amount Value Commercial mortgage-backed securities cont. JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C26, Class D, 3.925%, 1/15/48 $100,000 $84,530 Ser. 13-C14, Class F, 3.598%, 8/15/46 75,000 52,230 Ser. 14-C25, Class E, 3.332%, 11/15/47 100,000 61,020 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 06-LDP7, Class B, 5.943%, 4/17/45 74,000 12,580 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 11-C3, Class E, 5.614%, 2/15/46 100,000 98,530 FRB Ser. 12-C6, Class E, 5.13%, 5/15/45 100,000 94,500 FRB Ser. 12-LC9, Class E, 4.389%, 12/15/47 112,000 104,563 FRB Ser. 13-C13, Class D, 4.053%, 1/15/46 14,000 12,641 Ser. 13-C13, Class E, 3.986%, 1/15/46 100,000 75,030 Ser. 12-C6, Class G, 2.972%, 5/15/45 100,000 73,780 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class B, 5.472%, 9/15/39 (In default) † 130,000 11,700 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.37%, 8/15/46 19,000 17,230 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 14-C15, Class D, 4.893%, 4/15/47 126,000 117,684 Ser. 14-C17, Class D, 4.697%, 8/15/47 100,000 86,465 FRB Ser. 12-C6, Class G, 4.50%, 11/15/45 100,000 70,120 FRB Ser. 13-C10, Class D, 4.083%, 7/15/46 125,000 113,628 Ser. 14-C15, Class F, 4.00%, 4/15/47 125,000 87,266 Ser. 14-C17, Class E, 3.50%, 8/15/47 100,000 63,970 Ser. 15-C24, Class D, 3.257%, 5/15/48 19,000 13,662 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class B, 5.538%, 2/12/44 100,000 85,000 Ser. 07-HQ11, Class AJ, 5.508%, 2/12/44 24,357 24,272 FRB Ser. 06-HQ8, Class D, 5.45%, 3/12/44 100,000 40,565 Ser. 06-HQ10, Class B, 5.448%, 11/12/41 100,000 94,188 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.293%, 1/11/43 100,000 94,410 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 4.91%, 5/10/63 45,000 29,457 FRB Ser. 12-C2, Class E, 4.91%, 5/10/63 38,000 31,456 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C23, Class F, 5.594%, 1/15/45 79,774 79,511 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class D, 4.775%, 10/15/45 75,000 70,745 Ser. 14-LC18, Class D, 3.957%, 12/15/47 148,000 121,717 Ser. 14-LC16, Class D, 3.938%, 8/15/50 47,000 39,315 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.602%, 2/15/44 75,000 77,865 FRB Ser. 14-C19, Class E, 4.97%, 3/15/47 19,000 13,792 FRB Ser. 12-C7, Class E, 4.833%, 6/15/45 125,000 103,746 FRB Ser. 13-UBS1, Class E, 4.626%, 3/15/46 110,000 81,532 FRB Ser. 13-C15, Class D, 4.479%, 8/15/46 168,000 150,842 FRB Ser. 12-C10, Class D, 4.446%, 12/15/45 153,000 135,644 Ser. 14-C19, Class D, 4.234%, 3/15/47 43,000 37,336 Ser. 14-C20, Class D, 3.986%, 5/15/47 110,000 85,884 Residential mortgage-backed securities (non-agency) (18.3%) American Home Mortgage Investment Trust FRB Ser. 07-1, Class GA1C, 1.214%, 5/25/47 $165,125 $110,626 Bear Stearns Alt-A Trust FRB Ser. 05-7, Class 21A1, 3.361%, 9/25/35 123,477 123,620 Bear Stearns Mortgage Funding Trust FRB Ser. 06-AR2, Class 2A1, 1.254%, 9/25/46 225,988 205,107 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class B1, 7.324%, 7/25/25 (Bermuda) 150,000 155,253 Countrywide Alternative Loan Trust FRB Ser. 06-OA10, Class 1A1, 1.651%, 8/25/46 103,986 94,164 FRB Ser. 06-OA7, Class 1A2, 1.631%, 6/25/46 97,661 91,162 FRB Ser. 05-59, Class 1A1, 1.34%, 11/20/35 87,018 80,202 FRB Ser. 06-OA10, Class 4A1, 1.214%, 8/25/46 113,998 103,430 Countrywide Home Loan Mortgage Pass-Through Trust FRB Ser. 06-OA5, Class 2A1, 1.224%, 4/25/46 109,519 91,471 Mortgage Opportunities Fund 19 Principal MORTGAGE-BACKED SECURITIES (61.8%)* cont. amount Value Residential mortgage-backed securities (non-agency) cont. Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class B, 8.574%, 12/25/27 $249,707 $281,967 Structured Agency Credit Risk Debt FRN Ser. 17-DNA2, Class B1, 6.174%, 10/25/29 250,000 260,550 Structured Agency Credit Risk Debt FRN Ser. 17-DNA1, Class B1, 5.974%, 7/25/29 255,000 262,273 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2B, 13.774%, 10/25/28 134,974 183,151 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 13.274%, 9/25/28 94,971 125,564 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.774%, 10/25/28 135,000 175,515 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.774%, 8/25/28 91,000 117,959 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1M2, 7.024%, 9/25/28 85,000 99,467 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.724%, 4/25/28 193,000 220,374 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.574%, 4/25/28 103,000 116,165 Connecticut Avenue Securities FRB Ser. 17-C02, Class 2B1, 6.524%, 9/25/29 53,000 55,382 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1M2, 6.324%, 10/25/28 145,000 167,318 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 6.024%, 7/25/25 120,250 133,924 Connecticut Avenue Securities FRB Ser. 17-C03, Class 1B1, 5.874%, 10/25/29 228,000 231,648 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 5.574%, 2/25/25 60,823 65,689 Connecticut Avenue Securities FRB Ser. 15-C01, Class 1M2, 5.324%, 2/25/25 130,341 141,175 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 5.024%, 5/25/25 15,252 16,282 Connecticut Avenue Securities FRB Ser. 17-C02, Class 2M2, 4.674%, 9/25/29 97,000 102,105 Connecticut Avenue Securities FRB Ser. 17-C01, Class 1M2, 4.574%, 7/25/29 215,000 226,530 Federal National Mortgage Association 144A Connecticut Avenue Securities FRB Ser. 17-C01, Class 1B1, 6.774%, 7/25/29 241,000 260,087 GSAA Home Equity Trust FRB Ser. 06-8, Class 2A2, 1.204%, 5/25/36 172,643 86,526 HarborView Mortgage Loan Trust FRB Ser. 04-11, Class 1A, 1.704%, 1/19/35 289,619 208,525 IndyMac INDX Mortgage Loan Trust FRB Ser. 06-AR11, Class 2A1, 3.608%, 6/25/36 94,847 84,892 MortgageIT Trust FRB Ser. 05-3, Class M4, 1.654%, 8/25/35 68,554 61,247 Oaktown Re, Ltd. 144A FRB Ser. 17-1A, Class B1, zero%, 4/25/27 (Bermuda) 220,000 220,000 Structured Asset Mortgage Investments II Trust FRB Ser. 07-AR1, Class 2A1, 1.204%, 1/25/37 103,116 90,903 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR10, Class 1A3, 2.798%, 9/25/35 191,138 195,010 FRB Ser. 04-AR12, Class A2B, 1.484%, 10/25/44 150,346 141,912 FRB Ser. 05-AR13, Class A1C4, 1.454%, 10/25/45 288,754 259,302 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 05-AR16, Class 6A4, 3.211%, 10/25/35 40,727 40,714 Total mortgage-backed securities (cost $19,161,281) U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (58.8%)* amount Value Federal National Mortgage Association Pass-Through Certificates 5.00%, TBA, 6/1/47 $1,000,000 $1,099,375 4.50%, TBA, 6/1/47 1,000,000 1,078,203 3.50%, TBA, 7/1/47 1,000,000 1,031,006 3.50%, TBA, 6/1/47 2,000,000 2,065,625 3.00%, TBA, 7/1/47 6,000,000 6,022,734 3.00%, TBA, 6/1/47 6,000,000 6,032,344 2.50%, TBA, 6/1/47 1,000,000 970,469 Total U.S. government and agency mortgage obligations (cost $18,214,922) Principal ASSET-BACKED SECURITIES (0.3%)* amount Value Mortgage Repurchase Agreement Financing Trust 144A FRB Ser. 16-5, Class A, 2.164%, 6/10/19 $78,000 $78,000 Station Place Securitization Trust 144A FRB Ser. 17-1, Class A, 1.924%, 2/25/49 22,667 22,667 Total asset-backed securities (cost $100,667) 20 Mortgage Opportunities Fund PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.09/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.09 $1,257,500 $4,326 Goldman Sachs International 2.2405/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.2405 3,726,800 36,933 (2.4355)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.4355 3,726,800 37 Total purchased swap options outstanding (cost $26,718) Expiration date/strike Contract PURCHASED OPTIONS OUTSTANDING (0.2%)* price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jul-17/$100.39 $6,000,000 $29,700 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Call) Jun-17/102.33 2,000,000 19,420 Total purchased options outstanding (cost $40,156) Principal amount/ SHORT-TERM INVESTMENTS (39.4%)* shares Value Interest in $434,703,000 joint tri-party repurchase agreement dated 5/31/17 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 6/1/17 — maturity value of $5,698,127 for an effective yield of 0.800% (collateralized by various mortgage backed securities with coupon rates ranging from 2.072% to 3.917% and due dates ranging from 9/1/22 to 5/1/47, valued at $443,397,060) $5,698,000 $5,698,000 Putnam Short Term Investment Fund 0.89% L Shares 5,269,289 5,269,289 U.S. Treasury Bills 0.895%, 8/17/17 Δ $120,000 119,765 U.S. Treasury Bills 0.889%, 8/10/17 Δ § 164,000 163,709 U.S. Treasury Bills 0.798%, 7/20/17 Δ § 338,000 337,602 U.S. Treasury Bills 0.768%, 7/13/17 Δ § 245,000 244,764 U.S. Treasury Bills 0.796%, 7/6/17 Δ § 234,000 233,830 U.S. Treasury Bills 0.736%, 6/22/17 Δ § 175,000 174,926 U.S. Treasury Bills 0.652%, 6/8/17 Δ § 13,000 12,998 Total short-term investments (cost $12,254,953) TOTAL INVESTMENTS Total investments (cost $49,798,697) Key to holding’s abbreviations bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from June 1, 2016 through May 31, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $31,108,778. † This security is non-income-producing. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $21,620,511 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. Mortgage Opportunities Fund21 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. WRITTEN SWAP OPTIONS OUTSTANDING at 5/31/17 (premiums $26,586) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.1875)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.1875 $628,800 $4,817 Goldman Sachs International 2.338/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.338 1,863,400 260 (2.338)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.338 1,863,400 33,560 Total WRITTEN OPTIONS OUTSTANDING at 5/31/17 (premiums $40,156) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Jul-17/$100.39 $6,000,000 $30,840 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) Jun-17/102.33 2,000,000 48 Total TBA SALE COMMITMENTS OUTSTANDING at 5/31/17 (proceeds receivable $7,057,070) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3.50%, 6/1/47 $1,000,000 6/13/17 $1,032,813 Federal National Mortgage Association, 3.00%, 6/1/47 6,000,000 6/13/17 6,032,343 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 5/31/17 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $9,745,000 E $(301) 6/21/19 1.75% 3 month USD-LIBOR-BBA $(42,399) 1,857,700 E 1,288 6/21/22 2.20% 3 month USD-LIBOR-BBA (31,346) 823,200 E (6,343) 6/21/27 3 month USD-LIBOR-BBA 2.50% 20,272 545,000 E 3,880 6/21/47 3 month USD-LIBOR-BBA 2.70% 37,850 127,000 (4) 3/22/47 3 month USD-LIBOR-BBA 2.714% 8,750 62,000 (2) 3/23/47 3 month USD-LIBOR-BBA 2.6715% 3,678 191,000 (3) 3/27/27 3 month USD-LIBOR-BBA 2.3975% 5,031 7,000 — 3/27/19 1.6265% 3 month USD-LIBOR-BBA (24) 683,000 (9) 3/29/27 2.3345% 3 month USD-LIBOR-BBA (14,018) 147,000 (2) 3/30/27 2.338% 3 month USD-LIBOR-BBA (3,060) 295,000 (4) 3/31/27 2.375% 3 month USD-LIBOR-BBA (7,119) 197,000 (3) 3/31/27 3 month USD-LIBOR-BBA 2.366% 4,586 275,000 (4) 4/3/27 3 month USD-LIBOR-BBA 2.362% 6,280 493,000 (7) 4/3/27 3 month USD-LIBOR-BBA 2.41% 13,432 718,000 (10) 4/5/27 3 month USD-LIBOR-BBA 2.3365% 14,665 141,000 (2) 4/6/27 3 month USD-LIBOR-BBA 2.3245% 2,719 670,000 (9) 4/6/27 2.3195% 3 month USD-LIBOR-BBA (12,630) 558,000 (7) 4/6/27 3 month USD-LIBOR-BBA 2.3375% 11,426 467,000 (6) 4/6/27 3 month USD-LIBOR-BBA 2.3355% 9,476 120,000 (2) 4/7/27 2.349% 3 month USD-LIBOR-BBA (2,582) 1,437,000 (19) 4/10/27 2.331% 3 month USD-LIBOR-BBA (28,354) 226,000 (3) 4/11/27 3 month USD-LIBOR-BBA 2.30% 3,802 268,000 (4) 4/12/27 2.3525% 3 month USD-LIBOR-BBA (5,800) 671,000 (9) 4/12/27 2.332% 3 month USD-LIBOR-BBA (13,258) 22Mortgage Opportunities Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 5/31/17 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $147,000 $(2) 4/13/27 3 month USD-LIBOR-BBA 2.268% $2,032 58,000 (2) 4/13/47 3 month USD-LIBOR-BBA 2.536% 1,635 142,000 (2) 4/18/27 2.2585% 3 month USD-LIBOR-BBA (1,814) 591,000 (8) 4/18/27 3 month USD-LIBOR-BBA 2.24947% 7,046 394,000 (5) 4/18/27 2.26748% 3 month USD-LIBOR-BBA (5,359) 394,000 (5) 4/18/27 3 month USD-LIBOR-BBA 2.26833% 5,379 306,000 (4) 4/18/27 3 month USD-LIBOR-BBA 2.217% 2,736 647,000 (9) 4/19/27 2.2205% 3 month USD-LIBOR-BBA (5,992) 629,000 (8) 4/19/27 2.193% 3 month USD-LIBOR-BBA (4,238) 475,000 (6) 4/19/27 3 month USD-LIBOR-BBA 2.1985% 3,428 538,000 (7) 4/19/27 3 month USD-LIBOR-BBA 2.214% 4,647 635,000 (8) 4/20/27 2.164% 3 month USD-LIBOR-BBA (2,569) 619,000 (8) 4/21/27 2.162% 3 month USD-LIBOR-BBA (2,368) 154,000 (2) 4/24/27 2.18336% 3 month USD-LIBOR-BBA (872) 425,000 (6) 4/24/27 2.20876% 3 month USD-LIBOR-BBA (3,397) 66,000 (1) 4/25/27 2.203% 3 month USD-LIBOR-BBA (490) 330,000 (4) 4/26/27 2.268% 3 month USD-LIBOR-BBA (4,401) 143,000 (2) 4/26/27 3 month USD-LIBOR-BBA 2.248% 1,641 487,000 (6) 4/27/27 2.2775% 3 month USD-LIBOR-BBA (6,896) 300,000 (4) 4/27/27 3 month USD-LIBOR-BBA 2.2855% 4,460 763,000 (10) 4/28/27 2.3095% 3 month USD-LIBOR-BBA (12,962) 590,000 (8) 5/2/27 3 month USD-LIBOR-BBA 2.2855% 8,647 643,000 (9) 5/3/27 2.2795% 3 month USD-LIBOR-BBA (9,061) 501,000 (2) 5/4/19 1.568% 3 month USD-LIBOR-BBA (781) 331,000 (3) 5/4/22 1.9365% 3 month USD-LIBOR-BBA (2,099) 9,274,000 (35) 5/9/19 1.608% 3 month USD-LIBOR-BBA (20,739) 1,759,000 (23) 5/9/27 3 month USD-LIBOR-BBA 2.308% 28,915 324,000 (4) 5/10/27 3 month USD-LIBOR-BBA 2.2815% 4,525 289,000 (4) 5/10/27 2.327% 3 month USD-LIBOR-BBA (5,249) 794,000 (3) 5/11/19 1.6215% 3 month USD-LIBOR-BBA (1,980) 2,104,000 (8) 5/12/19 1.6015% 3 month USD-LIBOR-BBA (4,410) 474,000 (6) 5/12/27 3 month USD-LIBOR-BBA 2.325% 8,480 382,000 (5) 5/15/27 2.307% 3 month USD-LIBOR-BBA (6,165) 538,000 (7) 5/17/27 3 month USD-LIBOR-BBA 2.2605% 6,346 307,000 (4) 5/18/27 2.2685% 3 month USD-LIBOR-BBA (3,842) 223,500 (3) 5/19/27 3 month USD-LIBOR-BBA 2.1365% 83 223,500 (3) 5/19/27 3 month USD-LIBOR-BBA 2.13618% 76 127,000 (2) 5/22/27 3 month USD-LIBOR-BBA 2.1245% (109) 45,000 (1) 5/22/27 2.1625% 3 month USD-LIBOR-BBA (119) 215,000 (3) 5/23/27 2.1825% 3 month USD-LIBOR-BBA (951) 14,100 — 5/25/27 2.17% 3 month USD-LIBOR-BBA (45) 76,100 7 5/31/17 2.1775% 3 month USD-LIBOR-BBA (273) 1,915,000 (25) 5/30/27 2.213% 3 month USD-LIBOR-BBA (13,348) Total E Extended effective date. Mortgage Opportunities Fund 23 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 5/31/17 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $316,249 $— 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year $2,335 Fannie Mae pools 251,612 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year 1,858 Fannie Mae pools 729,557 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year 6,034 Fannie Mae pools Credit Suisse International 1,514,367 — 1/12/41 3.50% ( 1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year (12,524) Fannie Mae pools 567,861 — 1/12/41 4.00% ( 1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year (4,193) Fannie Mae pools 143,636 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year (1,937) Fannie Mae pools 124,476 — 1/12/44 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year (1,406) Fannie Mae pools Goldman Sachs International 156,743 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year (2,113) Fannie Mae pools 784,811 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year 6,491 Fannie Mae pools 52,542 — 1/12/44 (3.00%) 1 month USD-LIBOR Synthetic TRS Index 3.00% 30 year 201 Fannie Mae pools JPMorgan Securities LLC 84,586 — 1/12/44 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year (955) Fannie Mae pools 209,063 — 1/12/44 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year 2,361 Fannie Mae pools Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/17 Upfront Payments premium received Unrealized Swap counterparty/ received Notional Termination (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) Barclays Bank PLC CMBX NA BBB– Index BBB–/P $34 $6,000 1/17/47 300 bp $(428) Credit Suisse International CMBX NA BB Index — (10,385) 74,000 1/17/47 (500 bp) 1,464 CMBX NA A Index A/P 842 16,000 5/11/63 200 bp 323 CMBX NA A Index A/P 1,178 32,000 1/17/47 200 bp 528 CMBX NA BB Index BB/P 69,142 358,000 5/11/63 500 bp 1,936 CMBX NA BB Index — (76,620) 461,000 1/17/47 (500 bp) (2,800) CMBX NA BB Index — (10,805) 66,000 1/17/47 (500 bp) (237) CMBX NA BB Index — (194) 20,000 1/17/47 (500 bp) 3,008 CMBX NA BB Index — (1,328) 7,000 1/17/47 (500 bp) (207) CMBX NA BBB– Index BBB–/P 9,750 77,000 5/11/63 300 bp 1,288 CMBX NA BBB– Index BBB–/P 12,423 107,000 5/11/63 300 bp 662 CMBX NA BBB– Index BBB–/P 58,852 513,000 5/11/63 300 bp 2,465 CMBX NA BBB– Index BBB–/P 306,970 2,871,000 5/11/63 300 bp (8,601) CMBX NA BBB– Index BBB–/P 1,839 28,000 1/17/47 300 bp (318) CMBX NA BBB– Index BBB–/P 6,086 77,000 1/17/47 300 bp 156 CMBX NA BBB– Index BBB–/P 22,692 307,000 1/17/47 300 bp (952) Goldman Sachs International CMBX NA BB Index — (3,027) 20,000 1/17/47 (500 bp) 176 CMBX NA A Index A/P 1,769 34,000 5/11/63 200 bp 667 CMBX NA A Index A/P 1,721 34,000 5/11/63 200 bp 619 24 Mortgage Opportunities Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/17 cont. Upfront Payments premium received Unrealized Swap counterparty/ received Notional Termination (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) Goldman Sachs International cont. CMBX NA A Index A/P $1,721 $34,000 5/11/63 200 bp $619 CMBX NA BB Index — (16,738) 99,000 1/17/47 (500 bp) (885) CMBX NA BB Index — (983) 6,000 1/17/47 (500 bp) (22) CMBX NA BB Index — (1,218) 6,000 1/17/47 (500 bp) (258) CMBX NA BBB– Index BBB–/P 79 1,000 5/11/63 300 bp (31) CMBX NA BBB– Index BBB–/P 68 1,000 5/11/63 300 bp (42) CMBX NA BBB– Index BBB–/P 520 6,000 5/11/63 300 bp (140) CMBX NA BBB– Index BBB–/P 780 7,000 5/11/63 300 bp 11 CMBX NA BBB– Index BBB–/P 580 7,000 5/11/63 300 bp (189) CMBX NA BBB– Index BBB–/P 844 10,000 5/11/63 300 bp (255) CMBX NA BBB– Index BBB–/P 1,266 15,000 5/11/63 300 bp (383) CMBX NA BBB– Index BBB–/P 1,382 16,000 5/11/63 300 bp (377) CMBX NA BBB– Index BBB–/P 4,408 47,000 5/11/63 300 bp (758) CMBX NA BBB– Index BBB–/P 6,102 52,000 5/11/63 300 bp 386 CMBX NA BBB– Index BBB–/P 5,717 63,000 5/11/63 300 bp (1,208) CMBX NA BBB– Index BBB–/P 7,603 70,000 5/11/63 300 bp (91) CMBX NA BBB– Index BBB–/P 7,574 70,000 5/11/63 300 bp (120) CMBX NA BBB– Index BBB–/P 5,788 77,000 5/11/63 300 bp (2,675) CMBX NA BBB– Index BBB–/P 30,317 249,000 5/11/63 300 bp 2,947 CMBX NA BBB– Index BBB–/P 37,025 300,000 5/11/63 300 bp 4,050 CMBX NA BBB– Index BBB–/P 29,572 344,000 5/11/63 300 bp (8,239) CMBX NA BBB– Index BBB–/P 36,557 350,000 5/11/63 300 bp (1,914) CMBX NA BBB– Index BBB–/P 370 5,000 1/17/47 300 bp (16) CMBX NA BBB– Index BBB–/P 4,227 52,000 1/17/47 300 bp 223 CMBX NA BBB– Index BBB–/P 4,856 57,000 1/17/47 300 bp 466 CMBX NA BBB– Index BBB–/P 8,601 99,000 1/17/47 300 bp 977 JPMorgan Securities LLC CMBX NA BB Index — (8,124) 52,000 1/17/47 (500 bp) 203 CMBX NA BB Index — (5,847) 36,000 1/17/47 (500 bp) (82) CMBX NA BB Index — (5,433) 34,000 1/17/47 (500 bp) 11 CMBX NA BB Index — (5,261) 32,000 1/17/47 (500 bp) (137) CMBX NA BB Index — (1,367) 9,000 1/17/47 (500 bp) 74 CMBX NA BBB– Index BBB–/P 69 1,000 5/11/63 300 bp (41) CMBX NA BBB– Index BBB–/P 164 2,000 5/11/63 300 bp (56) CMBX NA BBB– Index BBB–/P 876 6,000 5/11/63 300 bp 217 CMBX NA BBB– Index BBB–/P 370 6,000 5/11/63 300 bp (289) CMBX NA BBB– Index BBB–/P 596 7,000 5/11/63 300 bp (174) CMBX NA BBB– Index BBB–/P 912 8,000 5/11/63 300 bp 32 CMBX NA BBB– Index BBB–/P 1,362 12,000 5/11/63 300 bp 43 CMBX NA BBB– Index BBB–/P 1,364 12,000 5/11/63 300 bp 45 CMBX NA BBB– Index BBB–/P 768 12,000 5/11/63 300 bp (551) CMBX NA BBB– Index BBB–/P 639 12,000 5/11/63 300 bp (680) CMBX NA BBB– Index BBB–/P 611 12,000 5/11/63 300 bp (708) CMBX NA BBB– Index BBB–/P 1,589 13,000 5/11/63 300 bp 160 CMBX NA BBB– Index BBB–/P 1,589 13,000 5/11/63 300 bp 160 CMBX NA BBB– Index BBB–/P 1,109 13,000 5/11/63 300 bp (320) CMBX NA BBB– Index BBB–/P 618 14,000 5/11/63 300 bp (920) CMBX NA BBB– Index BBB–/P 1,570 16,000 5/11/63 300 bp (188) CMBX NA BBB– Index BBB–/P 2,190 20,000 5/11/63 300 bp (8) CMBX NA BBB– Index BBB–/P 2,454 22,000 5/11/63 300 bp 36 CMBX NA BBB– Index BBB–/P 3,459 24,000 5/11/63 300 bp 821 CMBX NA BBB– Index BBB–/P 1,494 27,000 5/11/63 300 bp (1,474) CMBX NA BBB– Index BBB–/P 3,517 30,000 5/11/63 300 bp 220 Mortgage Opportunities Fund25 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/17 cont. Upfront Payments premium received Unrealized Swap counterparty/ received Notional Termination (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) JPMorgan Securities LLC cont. CMBX NA BBB– Index BBB–/P $4,625 $37,000 5/11/63 300 bp $558 CMBX NA BBB– Index BBB–/P 4,123 37,000 5/11/63 300 bp 56 CMBX NA BBB– Index BBB–/P 4,882 39,000 5/11/63 300 bp 595 CMBX NA BBB– Index BBB–/P 4,889 40,000 5/11/63 300 bp 492 CMBX NA BBB– Index BBB–/P 4,779 43,000 5/11/63 300 bp 52 CMBX NA BBB– Index BBB–/P 4,523 43,000 5/11/63 300 bp (203) CMBX NA BBB– Index BBB–/P 6,406 44,000 5/11/63 300 bp 1,570 CMBX NA BBB– Index BBB–/P 3,907 72,000 5/11/63 300 bp (4,007) CMBX NA BBB– Index BBB–/P 8,262 75,000 5/11/63 300 bp 18 CMBX NA BBB– Index BBB–/P 9,325 84,000 5/11/63 300 bp 92 CMBX NA BBB– Index BBB–/P 6,744 86,000 5/11/63 300 bp (2,709) CMBX NA BBB– Index BBB–/P 14,116 114,000 5/11/63 300 bp 1,585 CMBX NA BBB– Index BBB–/P 25,460 172,000 5/11/63 300 bp 6,555 CMBX NA BBB– Index BBB–/P 25,460 172,000 5/11/63 300 bp 6,555 CMBX NA BBB– Index BBB–/P 23,243 218,000 5/11/63 300 bp (719) CMBX NA BBB– Index BBB–/P 37,312 309,000 5/11/63 300 bp 3,348 CMBX NA BBB– Index BBB–/P 37,312 309,000 5/11/63 300 bp 3,348 CMBX NA BBB– Index BBB–/P 42,224 341,000 5/11/63 300 bp 4,742 CMBX NA BBB– Index BBB–/P 36,705 350,000 5/11/63 300 bp (1,766) CMBX NA BBB– Index BBB–/P 58,526 430,000 5/11/63 300 bp 11,261 CMBX NA BBB– Index BBB–/P 57,154 500,000 5/11/63 300 bp 2,195 CMBX NA BBB– Index BBB–/P 104,240 1,000,000 5/11/63 300 bp (5,677) CMBX NA BBB– Index BBB–/P 735 9,000 1/17/47 300 bp 41 CMBX NA BBB– Index BBB–/P 1,451 12,000 1/17/47 300 bp 526 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at May 31, 2017. Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. 26Mortgage Opportunities Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $100,667 $—­ Mortgage-backed securities —­ 18,996,467 220,000 Purchased options outstanding —­ 49,120 —­ Purchased swap options outstanding —­ 41,296 —­ U.S. government and agency mortgage obligations —­ 18,299,756 —­ Short-term investments 5,269,289 6,985,594 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $—­ $(30,888) $—­ Written swap options outstanding —­ (38,637) —­ TBA sale commitments —­ (7,065,156) —­ Interest rate swap contracts —­ (47,231) —­ Total return swap contracts —­ (3,848) —­ Credit default contracts —­ (1,078,921) —­ Totals by level $—­ $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Mortgage Opportunities Fund 27 Statement of assets and liabilities 5/31/17 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $44,529,408) $44,692,900 Affiliated issuers (identified cost $5,269,289) (Notes 1 and 5) 5,269,289 Interest and other receivables 236,138 Receivable for shares of the fund sold 603,240 Receivable for investments sold 191,310 Receivable for sales of delayed delivery securities (Note 1) 5,072,745 Receivable from Manager (Note 2) 30,581 Receivable for variation margin (Note 1) 26,403 Unrealized appreciation on OTC swap contracts (Note 1) 87,862 Premium paid on OTC swap contracts (Note 1) 147,330 Prepaid assets 19,608 Total assets LIABILITIES Payable to custodian 7 Payable for investments purchased 385,199 Payable for purchases of delayed delivery securities (Note 1) 16,270,744 Payable for custodian fees (Note 2) 12,434 Payable for investor servicing fees (Note 2) 469 Payable for Trustee compensation and expenses (Note 2) 449 Payable for administrative services (Note 2) 45 Payable for variation margin (Note 1) 30,957 Unrealized depreciation on OTC swap contracts (Note 1) 74,983 Premium received on OTC swap contracts (Note 1) 1,242,978 Written options outstanding, at value (premiums $66,742) (Notes 1 and 3) 69,525 TBA sale commitments, at value (proceeds receivable $7,057,070) (Note 1) 7,065,156 Other accrued expenses 115,682 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $30,850,073 Undistributed net investment income (Note 1) 325,687 Accumulated net realized loss on investments (Note 1) (183,408) Net unrealized appreciation of investments 116,426 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and offering price per class I share ($31,108,778 divided by 3,086,555 shares) $10.08 The accompanying notes are an integral part of these financial statements. 28 Mortgage Opportunities Fund Statement of operations Year ended 5/31/17 INVESTMENT INCOME Interest (including interest income of $8,883 from investments in affiliated issuers) (Note 5) $652,506 Total investment income EXPENSES Compensation of Manager (Note 2) 69,284 Investor servicing fees (Note 2) 1,258 Custodian fees (Note 2) 21,949 Trustee compensation and expenses (Note 2) 727 Administrative services (Note 2) 318 Auditing and tax fees 110,401 Other 19,046 Fees waived and reimbursed by Manager (Note 2) (152,174) Total expenses Expense reduction (Note 2) (78) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (601,836) Net realized gain on swap contracts (Note 1) 195,855 Net realized loss on futures contracts (Note 1) (21,896) Net realized gain on written options (Notes 1 and 3) 316,658 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 633,417 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Mortgage Opportunities Fund 29 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 5/31/17 Year ended 5/31/16 Operations Net investment income $581,775 $241,064 Net realized loss on investments (111,219) (41,105) Net unrealized appreciation (depreciation) of investments 633,417 (461,580) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (294,608) (325,000) Increase from capital share transactions (Note 4) 20,525,073 325,000 Total increase (decrease) in net assets NET ASSETS Beginning of year 9,774,340 10,035,961 End of year (including undistributed net investment income of $325,687 and accumulated net investment loss $23,756, respectively) The accompanying notes are an integral part of these financial statements. 30Mortgage Opportunities Fund This page left blank intentionally. Mortgage Opportunities Fund 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio of expenses Ratio of net Net realized and From Net assets, to average netassets investment income Net asset value, Net investment unrealized gain (loss) Total from net investment Total Net asset value, Total return at net end of period excluding interest (loss) to average Portfolio Period ended­ beginning of period­ income (loss) a on investments­ investment operations­ income­ distributions end of period­ asset value (%) b (in thousands) expense (%) c,d net assets (%) d turnover (%) e Class I­ May 31, 2017­ $9.46­ .46­ .45­ .91­ (.29) $10.08­ 9.67­ $31,109­ .56­ 4.62­ 1,065­ May 31, 2016­ 10.04­ .24­ (.49) (.33) 9.46­ 9,774­ .60­ 2.44­ 1,074­ May 31, 2015 † 10.00­ .02­ .02­ .04­ —­ —­ 10.04­ * 10,036­ .09 * .17 * 244 * * Not annualized. † For the period April 7, 2015 (commencement of operations) to May 31, 2015. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects involuntary contractual expense limitations in effect during the period. As a result of such limitations, the expenses of class I reflect a reduction of the following amount (Note 2): Percentage of average net assets May 31, 2017 1.21% May 31, 2016 2.33 May 31, 2015 1.26 e Portfolio turnover includes TBA roll transactions. The accompanying notes are an integral part of these financial statements. 32 Mortgage Opportunities Fund Mortgage Opportunities Fund 33 Notes to financial statements 5/31/17 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from June 1, 2016 through May 31, 2017. Putnam Mortgage Opportunities Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to maximize total return consistent with what Putnam Management believes to be prudent risk. Total return is composed of capital appreciation and income. The fund invests mainly in mortgage-related fixed income securities and related derivatives that are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”). Under normal circumstances, the fund invests at least 80% of its net assets in mortgages, mortgage-related fixed income securities and related derivatives (i.e., derivatives used to acquire exposure to, or whose underlying securities are, mortgages or mortgage-related securities). The fund generally uses the net unrealized gain or loss, or market value, of mortgage-related derivatives for purposes of this policy, but may use the notional value of a derivative if that is determined to be a more appropriate measure of the fund’s investment exposure. This policy may be changed only after 60 days’ notice to shareholders. Putnam Management expects to invest in lower-rated, higher-yielding mortgage-backed securities, including nonagency residential mortgage-backed securities (which may be backed by non-qualified or “sub-prime” mortgages), commercial mortgage-backed securities, collateralized mortgage obligations (including interest only, principal only, and other prepayment derivatives), and agency mortgage-backed securities. Non-agency (i.e., privately issued) securities typically are lower-rated and higher yielding than securities issued or backed by agencies such as Ginnie Mae, Fannie Mae or Freddie Mac. While Putnam Management’s emphasis will be on mortgage-backed securities, Putnam Management may also invest to a lesser extent in other types of asset-backed securities. Putnam Management may consider, among other factors, credit risk, interest rate risk, prepayment risk and liquidity risk, as well as general market conditions, when deciding whether to buy or sell investments. Putnam Management typically uses to a significant extent derivatives, including interest rate swaps, forward delivery contracts and total return swaps, options and swaptions on mortgage-backed securities and indices, for both hedging and non-hedging purposes, including to obtain or adjust exposure to mortgage-backed investments. The fund offers classI shares, which are sold without a front-end sales charge and are not subject to a contingent deferred sales charge. ClassI shares are intended for institutional and other investors who meet the $5,000,000 minimum investment and who are not purchasing through an intermediary. Shares of the fund are sold at net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that 34 Mortgage Opportunities Fund the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts for hedging duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, for hedging sector exposure and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily Mortgage Opportunities Fund 35 based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for hedging market risk, and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. 36 Mortgage Opportunities Fund With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,089,875 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,004,904 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At May 31, 2017, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $— $23,658 $23,658 Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. These differences include temporary and/or permanent differences from income on swap contracts and security impairments. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $62,276 to increase undistributed net investment income and $62,276 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $608,155 Unrealized depreciation (604,486) Net unrealized appreciation 3,669 Undistributed ordinary income 333,961 Capital loss carryforward (23,658) Cost for federal income tax purposes $49,958,520 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Mortgage Opportunities Fund 37 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services monthly based on the average net assets of the fund. Such fee is based on the following annual rates . 0.550% of the first $500 million of average net assets, 0.500% of the next $500 million of average net assets 0.450% of any excess thereafter For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.550% of the fund’s average net assets. Putnam Management has contractually agreed, through September 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investment management contract, but including payments under the fund’s investor servicing contract, to an annual rate of 0.05% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $39,427 as a result of this limit. Effective April 1, 2017, Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through September 30, 2018, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.47% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $4,927 as a result of this limit. Putnam Management had contractually agreed, through April 1, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $107,820 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.01% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $78 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $14, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has not adopted a distribution plan pursuant to Rule 12b–1 under the Investment Company Act of 1940. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $188,448,513 $169,213,863 U.S. government securities (Long-term) — — Total 38 Mortgage Opportunities Fund Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option Written option Written option contract amounts premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $12,377,400 $142,134 $21,000,000 $88,281 Options opened 15,949,650 89,739 68,000,000 288,438 Options exercised (7,220,150) (52,604) — — Options expired (9,695,600) (80,040) (8,000,000) (32,813) Options closed (7,055,700) (72,643) (73,000,000) (303,750) Written options outstanding at the end of the reporting period $4,355,600 $26,586 $8,000,000 $40,156 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: YEAR ENDED 5/31/17 YEAR ENDED 5/31/16 ClassI Shares Amount Shares Amount Shares sold 2,052,841 $20,525,073 — $— Shares issued in connection with reinvestment of distributions — — 33,714 325,000 2,052,841 20,525,073 33,714 325,000 Shares repurchased — Net increase At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassI 1,033,714 33.5% $10,419,837 At the close of the reporting period, a shareholder of record owned 65.4% of the outstanding shares of the fund. Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the Fair value at the beginning of the end of the Name of affiliate reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund * $1,466,890 $12,237,536 $8,435,137 $8,883 $5,269,289 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Mortgage Opportunities Fund 39 Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $3,800,000 Purchased swap option contracts (contract amount) $4,800,000 Written TBA commitment option contracts (contract amount) (Note 3) $5,100,000 Written swap option contracts (contract amount) (Note 3) $2,500,000 Futures contracts (number of contracts) 2 Centrally cleared interest rate swap contracts (notional) $24,200,000 OTC total return swap contracts (notional) $5,300,000 OTC credit default contracts (notional) $4,300,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for Statement of Statement of as hedging instruments under assetsand assetsand ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $147,638 Payables $1,226,559 Investments, Receivables, Net assets — Unrealized Payables, Net assets — Interest rate contracts appreciation 344,347 * Unrealized depreciation 374,535 * Total * Includes cumulative appreciation/depreciation of centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assetsand liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $104,489 $104,489 Interest rate contracts 28,009 (21,896) 91,366 $97,479 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $68,545 $68,545 Interest rate contracts 59,624 (2,345) (50,482) $6,797 Total 40Mortgage Opportunities Fund Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $26,403 $— $— $— $— $— $26,403 OTC Total return swap contracts *# 10,227 — — 6,692 — 2,361 — 19,280 OTC Credit default contracts *# — — 100,560 20,977 — 26,101 — 147,638 Purchased swap options **# — — 4,326 36,970 — — — 41,296 Purchased options **# — 49,120 — — 49,120 Repurchase agreements ** — 5,698,000 5,698,000 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — 30,957 — 30,957 OTC Total return swap contracts *# — — 20,060 2,113 — 955 — 23,128 OTC Credit default contracts *# 462 — 492,287 204,920 — 528,890 — 1,226,559 Written swap options # — — 4,817 33,820 — — — 38,637 Written options # — 30,888 — — 30,888 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged) †## $— $— $(399,552) $(176,214) $— $(413,481) $5,698,000 Net amount $9,765 $(4,554) $(12,726) $— $18,232 $(87,902) $— * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/ (depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. Note 9: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management has evaluated the amendments and its adoption will have no effect on the fund’s net assets or results of operations. Mortgage Opportunities Fund 41 Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2018 will show the tax status of all distributions paid to your account in calendar 2017. 42 Mortgage Opportunities Fund Mortgage Opportunities Fund43 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of May 31, 2017, there were 107 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Officer, and Compliance Liaison Vice President, Principal Financial Officer, Principal Accounting Officer, Since 2004 and Assistant Treasurer Since 2007 Robert T. Burns (Born 1961) Director of Fund Administration Services, Putnam Investments and Vice President and Chief Legal Officer Putnam Management Since 2011 General Counsel, Putnam Investments, Putnam Management, Susan G. Malloy (Born 1957) and Putnam Retail Management Vice President and Assistant Treasurer Since 2007 James F. Clark (Born 1974) Director of Accounting & Control Services, Putnam Investments and Vice President and Chief Compliance Officer Putnam Management Since 2016 Chief Compliance Officer, Putnam Investments and Putnam Management Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Michael J. Higgins (Born 1976) Since 2002 Vice President, Treasurer, and Clerk Director of Operational Compliance, Putnam Investments and Since 2010 Putnam Retail Management Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 44Mortgage Opportunities Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Katinka Domotorffy and Clerk Putnam Investments Limited Catharine Bond Hill 57–59 St James’s Street Paul L. Joskow Janet C. Smith London, England SW1A 1LD Robert E. Patterson Vice President, George Putnam, III Principal Financial Officer, Marketing Services Robert L. Reynolds Principal Accounting Officer, Putnam Retail Management Manoj P. Singh and Assistant Treasurer One Post Office Square Boston, MA 02109 Officers Susan G. Malloy Robert L. Reynolds Vice President and Custodian President Assistant Treasurer State Street Bank and Trust Company Jonathan S. Horwitz Mark C. Trenchard Executive Vice President, Vice President and Legal Counsel Principal Executive Officer, BSA Compliance Officer Ropes & Gray LLP and Compliance Liaison Nancy E. Florek Independent Registered Robert T. Burns Vice President, Director of Public Accounting Firm Vice President and Proxy Voting and Corporate PriceWaterhouseCoopers LLP Chief Legal Officer Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Mortgage Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Ms. Baumann and Mr. Singh qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees May 31, 2017	$96,322	$ — $13,896	$ — May 31, 2016	$95,025	$ —	$13,491	$ — For the fiscal years ended May 31, 2017 and May 31, 2016, the fund's independent auditor billed aggregate non-audit fees in the amounts of $365,789 and $643,927 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
